Case 2:20-cv-01936-FMO-SHK Document 11 Filed 07/28/20 Page 1 of 1 Page ID #:129




  1
  2
  3                                           JS6

  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       CHRISTOPHER FARAMARZ                         Case No. 2:20-cv-01936-FMO (SHK)
 12    ZAHEDI,
 13                              Plaintiff,         JUDGMENT
 14                      v.
 15    CALIFORNIA DEPARTMENT OF
 16    CORRECTIONS AND
       REHABILITATION, et al.,
 17
 18                               Defendants.

 19
 20
 21         Pursuant to the Order Dismissing Complaint,

 22         IT IS HEREBY ADJUDGED that this action is DISMISSED without

 23   prejudice.

 24
 25   DATED: 7/28/2020                                    /s/
                                              HONORABLE FERNANDO M. OLGUIN
 26                                           United States District Judge
 27
 28
